DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The response filed on June 15, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first internally heated hose assembly comprises: a third connection assembly as recited in the amended claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure, as originally filed, does not disclose that the first internally heated hose assembly comprises: a third connection assembly that is coupled to the first inlet end of the first 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US 2008/0317450).
With respect to claim 25, Sawada discloses an internally heated hose assembly (Figs. 1-7, especially embodiment shown in Figs. 1-4) comprising:
a flexible hose (middle conduit 1. Fig. 1. Conduit 1 is flexible because it can be inserted by bamboo shoot shaped joint section 20 as shown in Fig. 4) having an inlet (left) end and an outlet (right) end;

a first hydraulic connection (bamboo shoot shaped joint section 20 as shown in Fig. 4); and
a first heating element passageway (vertical passageway downstream of retainer 6) that intersects (overlaps) the fluid channel and includes a seal (63 and 65); 
a second connection assembly (3) coupled to the outlet end of the flexible hose, wherein the second connection assembly comprises: 
a second hydraulic connection (bamboo shoot shaped joint section 20 connecting conduit 1 on the right. Fig. 2); and 
a second heating element (vertical) passageway (inside 3. Fig. 1);
and
a heating element (HL) comprising one or more electrical conductors, wherein the heating element is at least partially disposed in the fluid channel, the first heating element passageway, and the second heating element passageway, and is configured to (capable of) heat the fluid channel (Figs. 1-4).
With respect to claim 26, Sawada discloses wherein the seal is configured to fit around the heating element (Fig. 4).
With respect to claim 27, Sawada discloses wherein the seal is configured to contact a (outer) surface of the heating element (Fig. 4).

an electrical connection assembly (22. Fig. 4) coupled to the heating element.
With respect to claim 29, Sawada discloses the internally heated hose assembly further comprising a return line (HL that is folded back to return into the tube joint 2) located outside of the fluid channel (within 22. Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kromberg et al. (DE29715336. Kromberg hereafter) in view of Sawada.
With respect to claim 1, Kromberg discloses a fluid delivery system (Figs. 3-5) comprising: 
a first internally heated hose assembly (see Fig. 5 with additional annotations below) comprising:
	a first flexible hose (15 on the right) having a first inlet end and a first outlet end (connecting to 19’ on the right);
a first connection assembly coupled to the first outlet end of the first flexible hose, the first flexible hose and the first connection assembly forming a first fluid channel, wherein the first connection assembly comprises: 
a first hydraulic connection (14 on the right); and 
a first heating element passageway (passageway for 30) that intersects the first fluid channel and includes a seal (26 on the right); and
a first internal heating element (30), comprising one or more electrical conductors, wherein the first internal heating element is at least partially disposed in the first fluid channel and the first heating element passageway, and is configured to (capable of) heat the first fluid channel; and
a second internally heated hose assembly (see Fig. 5 with additional annotations below) comprising:

a second connection assembly coupled to the second inlet end of the second flexible hose, the second flexible hose and the second connection assembly forming a second fluid channel, wherein the second connection assembly comprises:
a second hydraulic connection (14 on the left) couple to the first connection assembly such that the first and second internally heated hose assemblies are hydraulically coupled in series (Fig. 5); and
a second internal heating element (32 and 33) comprising one or more electrical conductors, wherein the second internal heating element is at least partially disposed in the second fluid channel and configured to (capable of) heat the second fluid channel.
Kromberg fails to disclose the second hydraulic connection removably couplable to the first connection assembly.
However, Sawada teaches a fluid delivery system (Figs. 1-7) with internal heating element (heater lines HL) within the fluid passages (conduits 10), the fluid delivery system comprising a first connection assembly (tube 1 on the left of Fig. 1) removably couplable (Fig. 3) to a second hydraulic connection assembly (tube 1 in the middle of Fig. 1) such that the first and second internally heated hose assemblies are hydraulically coupled in series. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of removable connectivity between the first connection to the second hydraulic connection, 
With respect to claim 2, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg fails to disclose the fluid delivery system further comprising: at least one controller configured to generate an at least one control signal to control a temperature of the first internal heating element and the second internal heating element.
However, Sawada teaches a fluid delivery system (Figs. 1-7) with internal heating element (heater lines HL) within the fluid passages (conduits 10), the fluid delivery system further comprising at least one controller (power supply) configured to (capable of) generate an at least one control signal (electric power) to control a temperature of the first internal heating element and the second internal heating element. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a controller to control the temperature of the first internal heating element and the second internal heating element as taught by Sawada, to Kromberg’s fluid delivery system, in order to control the temperature of the first internal heating element and the second internal heating element (paragraph [0004]).
With respect to claim 3, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the first connection assembly further comprises:

a fluid chamber (defined by right 19’) having the first hydraulic connection (at right 19’); and
wherein the electrical chamber receives the first internal heating element such that the electrical connection is separated from the first hydraulic connection.
With respect to claim 4, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Sawada further teaches wherein the at least one controller comprises a single controller configured to (capable of) control the temperature of both the first and second internal heating elements (paragraph [0004]).
With respect to claim 5, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg and Sawada further disclose wherein the first and second internal heating elements are electrically connected in series. 
With respect to claim 6, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg and Sawada further disclose wherein the first inlet end of the first flexible hose is configured to (capable of) receive pressurized fluid from a fluid pump,
the first fluid channel is configured to (capable of) convey the pressurized fluid to the first outlet end, and 
the second coupling portion of the second internally heated hose assembly is configured to (capable of) receive the pressurized fluid from the first outlet end.
With respect to claim 7, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg further discloses wherein the second outlet end of the second flexible hose is coupled to a dispenser (wiper-mounted spray nozzles) 
With respect to claim 9, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg’s fluid delivery system modified by Sawada’s removable coupling, Kromberg fails to disclose the system further comprising a first electrical return line to the first electrical heating element, the first electrical return line located outside of the first fluid channel.
However, Sawada teaches a fluid delivery system (Figs. 1-7) with internal heating element (heater lines HL) within the fluid passages (conduits 10), the fluid delivery system comprising a first connection assembly (tube 1 on the left of Fig. 1) removably couplable (Fig. 3) to a second hydraulic connection assembly (tube 1 in the middle of Fig. 1) such that the first and second internally heated hose assemblies are hydraulically coupled in series. Sawada further teaches a first electrical return line (HL that is folded back to return into the tube joint 2) to the first electrical heating element, the first electrical return line located outside of the fluid channel (within 22. Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of electrical return line, as taught by Sawada, to Kromberg’s electrical line, in order to provide an alternative and compact electrical power supply configuration (paragraph [0024] and Fig. 2).


	a second heating element passageway (passageway for 32 and 33) that intersects the second fluid channel and includes a seal (26 of left), wherein the second internal heating element is at least partially disposed in the second heating element passageway (Fig. 5).

    PNG
    media_image1.png
    670
    982
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 12, 17, 22 and 23 are allowed.
11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to claim 1, Applicant argues that Kromberg fails to disclose a first connection assembly coupled to the first outlet end of the first flexible hose and explains the fluid flows in Kromberg’s device.
First, the fact that Kromberg includes additional or different flow pattern not required by Applicant's invention, it must be noted that Kromberg discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. Second, as clearly mapped in the rejection above, Kromberg discloses a fluid delivery system (Figs. 3-5) comprising: a first internally heated hose assembly (see Fig. 5 with additional annotations below) comprising: a first flexible hose (15 on the right) having a first inlet end and a first outlet end (connecting to 19’ on the right); a first connection assembly coupled to the first outlet end of the first flexible hose, the first flexible hose and the first connection assembly forming a first fluid channel, wherein the first connection assembly comprises: a first hydraulic connection (14 on the right); and a first heating element passageway (passageway for 30). See Fig. 5 with additional annotations below.

    PNG
    media_image2.png
    454
    684
    media_image2.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 9, 2021